                         IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 In re: Angela Anessa Jamerson                 CHAPTER 13
         Debtor.
 ______________________________                BANKRUPTCY CASE NUMBER
 Nationstar Mortgage LLC d/b/a Mr. Cooper,     17-02721/HWV
         Movant,
 v.

 Angela Anessa Jamerson,
   Debtor/Respondent,
 and
 Charles J. DeHart, III, Trustee,
   Additional Respondent.

                                    CERTIFICATE OF SERVICE

        I, Leslie Thomas, an employee of the law firm of Shapiro & DeNardo, LLC hereby certify that I
caused to be served true and correct copies of Nationstar Mortgage LLC d/b/a Mr. Cooper's Notice of
Mortgage Payment Change by First Class Mail, postage prepaid or by electronic notification, at the
respective last known address or email address of each person set forth below on ____03/24/2020___:

Angela Anessa Jamerson
154 Spring Meadows Road
Manchester, PA 17347

Kara Katherine Gendron, Esquire
Mott & Gendron Law
125 State Street
Harrisburg, PA 17101
Sent via electronic notification karagendronecf@gmail.com

Charles J. DeHart, III, Trustee
8125 Adams Drive, Suite A
Hummelstown, PA 17036
Sent via electronic notification dehartstaff@pamd13trustee.com


     I HEREBY CERTIFY UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE
AND CORRECT.


                                                        /s/ Leslie Thomas
                                                       Leslie Thomas
                                                       Shapiro & DeNardo, LLC
                                                       3600 Horizon Drive, Suite 150
                                                       King of Prussia, PA 19406
S&D File #:19-062015                                   (610) 278-6800




Case 1:17-bk-02721-HWV           Doc -2 Filed 03/24/20 Entered 03/24/20 17:28:13                 Desc
                                Certificate of Service Page 1 of 1
